Citation Nr: 0722244	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-14 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Basic eligibility for entitlement to educational assistance 
benefits pursuant to Chapter 30, Title 38, United States Code 
(Montgomery GI Bill or Chapter 30 benefits).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2004 decision by the RO denying entitlement 
to education benefits.


FINDINGS OF FACT

1.  The veteran served on active duty with regards to 
establishing eligibility for education benefits under Chapter 
30 for a total of 1 year, 20 months, and 24 days.

2.  The remainder of the veteran's service was as a cadet at 
the Coast Guard Academy thereby not qualifying as active duty 
with regards to establishing eligibility for education 
benefits under Chapter 30.


CONCLUSION OF LAW

The requirements for eligibility for education benefits under 
Chapter 30 have not been met.  38 U.S.C.A. § 3002 (West 
2002); 38 C.F.R. §§ 21.7020, 21.7042 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address its 
duty to assist under the Veterans Claims Assistance Act 
("VCAA").  The VCAA provides, among other things, that VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was notified of the VCAA as 
required by 38 U.S.C.A. § 5103(a).  However, upon further 
review, it is not clear that such notice is required in this 
case because the benefits sought are found in Chapter 30 of 
Title 38, and Chapter 1606 of Title 10, United States Code.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002).

In addition, as will be explained below, the Board finds that 
the law, and not the evidence, is dispositive in this case 
and therefore no further duty to assist exists.  The VCAA 
does not affect matters on appeal when the issue is limited 
to statutory interpretation.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 
(2002) (VCAA not applicable where law, not the factual 
evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 
(2002) (VCAA has no effect on appeal limited to 
interpretation of law).

The veteran claims that she should be entitled to education 
benefits under 38 U.S.C.A. § Chapter 30.  Under 38 U.S.C.A. 
§ 3002(6)(B) and 38 C.F.R. § 21.7020(ii)(B), active duty for 
educational benefit purposes is defined as not including 
service as a cadet at one of the service academies.  The 
minimum required amount of time with qualifying active duty 
is 2 years where discharge is not because of a service-
connected disability or medical condition which preexisted 
service on active duty and which VA determines is not service 
connected, or hardship discharge, or at the convenience of 
the government.  38 C.F.R. § 21.7042.

The basic facts in this case are not in dispute.  The veteran 
acknowledged the following at a July 2006 Travel Board 
hearing before the undersigned judge.  The following facts 
regarding service dates for the veteran were also verified by 
the RO prior to the case being certified to the Board.  The 
veteran served as a cadet at the Coast Guard Academy from 
July 2002 through August 2004.  The veteran testified she 
chose to be discharged because she no longer wished to serve 
the Coast Guard as a cadet at the Academy and instead began 
inactive duty service in the Coast Guard Reserves.  Prior to 
the veteran's service as a cadet at the Coast Guard Academy, 
the veteran served on active duty in the Coast Guard 
beginning in August 2000 and accumulated qualifying active 
duty service for education benefit purposes of 1 year, 10 
months, and 24 days.  The veteran did not report, and there 
is no evidence of, any active duty service prior to these 
dates or since.

The Board has no option but to decide this case in accordance 
with the applicable law; thus, there is no option but to deny 
the claim. Simply put, the United States Supreme Court has 
held that payments of money from the Federal Treasury are 
limited to those authorized by statute.  See, e.g., Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990); 
Davenport v. Principi, 16 Vet. App. 522 (2002).  In other 
words, Congress enacts federal laws authorizing monetary 
benefits, and, unless an individual meets all of the 
requirements of a particular law, he or she is not entitled 
to the benefit; and the benefit cannot be awarded, regardless 
of the circumstances.  Because the claimant failed to meet 
the service requirements as prescribed by law, the claim must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Thus, the Board, while sympathetic to the 
veteran's argument, is unable to provide a legal remedy.


ORDER

Entitlement to educational assistance under Chapter 30 is 
denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


